Citation Nr: 1243048	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  11-28 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served on active duty from March 1999 to January 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Houston, Texas RO.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

Initially, the Board notes that post-service treatment records that have been associated with the claims file pertain to VA medical treatment received by the Veteran through August 2006.  However, an August 2006 VA psychiatry telephone note indicates that the Veteran had an appointment that was rescheduled for some time in September 2006.  In addition, on VA psychiatric examination in October 2010, the Veteran indicated treatment at the Brownwood Community Based Outpatient Clinic (CBOC) in Brownwood, Texas.  Accordingly, the Veteran's outstanding VA treatment records must be obtained before the Board can adjudicate the Veteran's claim for an increased rating for PTSD.  Further, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide a medical opinion in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).

The Board notes that the Veteran was last afforded a VA psychiatric examination in October 2010.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last VA examination is not overly remote, in light of the fact that updated VA treatment records, the prudent and thorough course of action is to afford the Veteran a VA examination to ascertain the current nature and severity of his service-connected PTSD.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records pertaining to treatment of the Veteran's psychiatric disorder, to include all pertinent VA records for the period since August 2006 (including records from the Brownwood CBOC).

2.  Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his PTSD.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.
The examiner should also provide an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work.

The supporting rationale for all opinions expressed must be provided.

3.  Thereafter, the RO or the AMC should undertake any other development deemed appropriate.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


